DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 16 February 2021, have been entered in full.  Claims 2, 5-8, 16, 19-22 are canceled. Claims 1, 4, 12, 13, 14, 15, 18, 25 and 26 are amended. Claims 1, 3, 4, 9-15, 17, 18, 23-26 are under examination.

Withdrawn Objections And/Or Rejections
The rejection to claims 1, 3, 4, 7, 10-15, 17, 18, 21, 24-26 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) in view of Yang et al. (Yang ‘2012, Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Knox et al. (US 2004/0132645; published 7/8/04), as set forth at pages 2-9 of the previous Office Action (31 August 2020), is withdrawn in view of Applicant’s arguments regarding the Knox reference (16 February 2021).
The rejection to claims 9 and 23 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) in view of Yang et al. (Yang ‘2012, Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Knox et al. (US 2004/0132645; published 7/8/04), as applied to claims 1 and 15 above, and further in view of Hu, Yu-wen (Zhongguo Manxingbing Yufang Yu Kongzhi. ABSTRACT. Vol. 21(3), 338-339; 2013), as set forth at pages 9-10 of the previous Office Action (31 August 2020), 

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9-15, 17, 18, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Reference of record; US 2008/0300188; published 12/4/08) view of Yang et al. (Yang ‘2012, Reference of record; Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Genexine Inc. (Study to Evaluate the Efficacy and Safety of GX-E2 in Anemic Patients Diagnosed with Chronic Kidney Disease (CKD)[online]. ClinicalTrials.gov Identifier: NCT02044653. First posted January 24, 2014 [retrieved on April 13, 2021]. Retrieved from <URL: https://clinicaltrials.gov/ct/show/NCT02044653>, pages 1-11).
The instant specification teaches erythropoietin (EPO) as consisting of the amino acid sequence of SEQ ID NO: 1 (para 0020). The instant specification teaches immunoglobulin hybrid Fc as consisting of the amino acid sequence of SEQ ID NO: 2 (para 0028). 
Yang et al. teach fusion proteins comprising a biologically active molecule and an immunoglobulin (Ig) Fc domain which is linked to the biologically active molecule (abstract). Yang et al. teach that the present invention provides a hybrid Fc, which is applies to claims 1 and 15).
 Yang et al. teach an immunoglobulin hybrid Fc sequence (SEQ ID NO:22) that is 100% identical to instant SEQ ID NO:2 (paras 0083, 0144 and Sequence Search Results of Record; 09 May 2019, Sequence Search Result B, pages 16-17)(applies to claims 1 and 15). 
Yang et al. teach a fusion protein comprising EPO (SEQ ID NO:15)-hyFc (SEQ ID NO:22) (EPO-hFc-5)(paras 0042, 0054-0057, 0092 and 0155)(applies to claims 1 and 15). Yang et al. do not explicitly teach the amino acid sequence of instant SEQ ID NO:3. However, the sequence of instant SEQ ID NO:3 is merely the combination of human EPO (instant SEQ ID NO:1) and Ig hybrid Fc domain (instant SEQ ID NO:2), wherein human EPO (instant SEQ ID NO:1) is linked at the amino terminus of Ig hybrid Fc domain (instant SEQ ID NO:2) (Sequence Search Results of Record; 09 May 2019, Sequence Search Result C, pages 17-19)(applies to claims 1 and 15).

Yang ‘2012 teach making an EPO-lg hybrid Fc (hyFc) fusion protein (Figure 1). Yang ‘2012 teach that the hybrid Fc is derived from combinations of human IgG subclasses of human IgD and IgG.  Yang ‘2012 teach that the hybrid Fc polypeptide is fused at its N-terminus with EPO (GX-E2; Figure 1 and page 758). Yang ‘2012 teach that GX-E2 achieved better in vitro and in vivo bioactivities than EPO-IgG1 Fc. Yang ‘2012 teach that GX-E2 induced a significantly higher increase of Hb levels than darbepoetin alfa (Aranesp) from day 10 to day 40 after injection (page 758)(applies to claim 11). Yang ‘2012 teach that GX-E2 is currently being evaluated in clinical phase I studies after finishing toxicity studies using rats and monkeys. Yang ‘2012 teaches GX-E2 could be used to treat severe anemia associated with renal failure by stimulating the adequate production of red blood cells (abstract and page 758)(applies to claims 1, 11 and 15).
Genexine Inc. evaluate GX-E2 in anemic patients diagnosed with chronic kidney disease (CKD). Genexine Inc. teaches that the objectives are to explore the optimal fixed starting dose and dosing interval of GX-E2; evaluate change of red blood cell indices in anemic patients with chronic kidney disease receiving hemodialysis/peritoneal dialysis when administering GX-E2 intravenously/subcutaneously and evaluate change of reticulocyte indices in anemic patients with CKD receiving hemodialysis/peritoneal dialysis when administering GX-E2 intravenously/subcutaneously (page 3)(applies to claims 9-11, 23 and 24). Genexine Inc. teaches GX-E2 was subcutaneously applies to claims 1, 3, 4, 12-15, 17, 18, 25 and 26). Genexine Inc. do not explicitly address correcting/maintaining blood hemoglobin levels or correcting/maintaining blood hemoglobin levels to a particular g/dL. However, such would have been inherent to the method of Genexine Inc., since Genexine Inc. teaches the administration of the same therapeutic agent to the same patient population at the same dose/interval.  Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)) (applies to claims 12-15, 25 and 26). Further, Genexine Inc. teach evaluating change of reticulocyte indices and change of red blood cell indices.

It is noted that MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing 
In the instant case, the claimed administered product (SEQ ID NO:3) and prior art products (EPO-hFc-5; GX-E2) appear to be identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to use an EPO-lg hybrid Fc fusion protein consisting of SEQ ID NO:1 and SEQ ID NO:2 (EPO-hFc-5) or GX-E2, as taught by Yang et al., Yang ‘2012 and Genexine Inc., respectively, to employ in a method of treating anemia associated with renal failure, as taught by Yang ‘2012 and Genexine Inc., wherein dosage to treat said condition is 5 ug/kg to 8 ug/kg or 5 ug/kg or 8 ug/kg for 2 weeks or 4 weeks to treat anemia or to correct/maintain blood hemoglobin levels as taught by Genexine Inc.
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons: Yang et al., Yang ‘2012 and Genexine Inc. teach the same EPO/hybrid Fc fusion protein (i.e. EPO-hFc-5, GX-E2) with Yang et al. providing the amino acid sequence of EPO and the Ig hybrid Fc to make the fusion protein. Yang ‘2012 teach that GX-E2 induced a significantly higher increase of Hb levels than darbepoetin alfa (Aranesp). Yang ‘2012 teach that that GX-E2 consisting of EPO and hybrid Fc could be used to treat severe anemia associated with renal failure by stimulating the adequate production of red blood cells. Genexine Inc. teach administering GX-E2 at particular dosages/intervals to anemic patients diagnosed with CKD, wherein said patients are receiving dialysis. Based 

APPLICANT’S ARGUMENTS
The Examiner notes that only Applicant’s arguments discussing Yang and Yang ‘2012 will be addressed as the Knox reference is no longer applicable. 
Applicant argues that none of Yang and Yang ‘2012 references teach or disclose the fusion protein consisting of the amino acid sequence of SEQ ID NO:3 in treating anemia.  Applicant argues that Yang ‘2012 merely states an EPO-hyFc in Fig. 1, but fails to teach the entire sequence of the EPO-hyFc. Applicant argues that Yang and Yang ‘2012 are totally silent on the doses and the intervals for treating anemia of a patient with anemia due to renal failure. Applicant argues that Yang ‘2012 states that the EPO-hyFc fusion protein was being investigated in clinical phase 1 trial (page 758, right column). Applicant submits that clinical phase 1 trial is conducted on healthy subjects and that the disclosure of Yang ‘2012 does not provide a reasonably sufficient and specific teaching for a person of ordinary skill in the art to arrive at the claimed dose and interval as described in claims 1 and 15.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  Yang et al. teach an EPO sequence that is 100% identical to EPO (SEQ ID NO:1) taught in the instant specification. The EPO amino acid sequence of Yang includes the signal peptide sequence (i.e. amino acids 1-27). It is well known in the art that mature human EPO lacks the 27 amino acid leader sequence. Therefore, it would be obvious to 
2.  Yang et al. (a.k.a. Yang ‘2012) teach a fusion protein comprising EPO and an lg hybrid Fc domain (Figure 1). Yang ‘2012 teach that the EPO fused with Ig hybrid Fc (EPO-hyFc; GX-E2) achieved better in vitro and in vivo bioactivities than EPO-IgG1 Fc. Yang ‘2012 teach that GX-E2 induced a significantly higher increase of Hb levels than darbepoetin alfa (Aranesp) from day 10 to day 40 after injection. Yang ‘2012 teach that that GX-E2 consisting of EPO and hybrid Fc could be used to treat severe anemia associated with renal failure by stimulating the adequate production of red blood cells (abstract and page 758).  Yang ‘2012 teach Phase I clinical trials with the instant EPO/immunoglobulin hybrid Fc fusion protein in Korea (see abstract). 
Applicant submits that the clinical phase 1 trial is conducted on healthy subjects and directs the Examiner’s attention to page 758, right column of Yang ‘2012. The Examiner does not see wherein Yang ‘2012 states that clinical phase 1 trial is conducted on healthy subjects. However, even if clinical phase 1 trials are conducted on healthy subject, Yang ‘2012 clearly states that that fusion protein consisting of EPO and Ig hybrid Fc could be used to treat severe anemia associated with renal failure in patients. 
3.  Applicant argues that instant claims 12-15 and 25-26 recite the correction and maintenance of blood hemoglobin level in the anemia patient and that none of Yang, and Yang 2018 teach the particular correction and maintenance regimen. This argument is not found persuasive.  Yang ‘2012 teach that the GX-E2 can be used to treat severe 
Genexine Inc. evaluate GX-E2 in anemic patients diagnosed with chronic kidney disease (CKD). Genexine Inc. evaluate change of red blood cell indices and change of reticulocyte indices in anemic patients with chronic kidney disease receiving dialysis when administering GX-E2. Genexine Inc. teach subcutaneously administering GX-E2 to patients at a dose of 5 ug/kg to 8 ug/kg every 2 weeks; 5 ug/kg or 8 ug/kg every 2 weeks; or 5 ug/kg or 8 ug/kg ever 4 weeks.
As was stated above, the claimed administered product (SEQ ID NO:3) and prior art products (EPO-hFc-5; GX-E2) appear to be identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))

	

			Conclusion
		No claims are allowed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/13/2021